DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
This office action is in response to the amendment filed 07/11/2022, which amends claims 1, 3-4, and 11-15. Claims 1, 3-9, and 11-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 07/11/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 3-4 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 1, 3-9, 11, and 16-20 as being unpatentable over Cha et al. (KR 2016/143496 A).

	
Response to Arguments
Applicant's arguments with respect to the rejections over Kim et al. (US 2017/0352820 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
With respect to the non-statutory obviousness-type double patenting rejection over US Patent No. 10,741,773, the amendments do not overcome the rejection because the claims still overlap in scope. 
For at least these reasons, the rejections are respectfully maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352820 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Kim teaches a condensed cyclic compound represented by formula 1(c) (Formula 2, paragraph 0009), which is pictured below.

    PNG
    media_image1.png
    280
    544
    media_image1.png
    Greyscale

In this formula, Y is CR11R12 (paragraph 0008, line 1), R11 and R12 are C1 alkyl (methyl) groups (paragraph 0008, lines 3-6), R1 is a C1 alkyl (methyl) group (paragraph 0008, lines 3-6), X1-X4 and X6 are carbon atoms and X5 is nitrogen (paragraph 0008, lines 1-3), L is a C14 arylene (anthracene) (paragraph 0008, lines 20-21), a is 1 (paragraph 0008, lines 25-26), and R3 is a C6 arylene (phenyl) group (paragraph 0008, lines 3-13).
This forms the compound below.

    PNG
    media_image2.png
    197
    305
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula 1(c) when X1 and X2, X5, X7, and X11-X14 are carbon atoms and X6 is a nitrogen atom, R12 is *-(Ar11)b11(L11)a11]c11, Ar11 is a C14 arylene (anthracene) group, L11 is a C6 aryl (phenyl) group, and a11, b11, and c11 are 1, R1 is a hydrogen atom, R4 and R5 are C1 alkyl (methyl) groups, R2 is a C1 alkyl (methyl) group, c3 is 0.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue luminescent material providing high quantum efficiency to an organic light-emitting device with low driving voltage and high efficiency in addition to high thin-film stability, and which may have electron or hole injection characteristics (paragraph 0060), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 3, Kim teaches the condensed cyclic compound of claim 1, and c3 is 0 and L3 is not present.
With respect to claim 4, Kim teaches the condensed cyclic compound of claim 1, and c3 is 0 and L3 is not present.
With respect to claim 5, Kim teaches the condensed cyclic compound of claim 1, and c3 is 0 and Ar3 is not present.
With respect to claim 6, Kim teaches the condensed cyclic compound of claim 1, and c3 is 0 and Ar3 is not present.
With respect to claim 7, Kim teaches the condensed cyclic compound of claim 1, and c3 and c21 are 0, and c11 is 1.
With respect to claim 8, Kim teaches the condensed cyclic compound of claim 1, and R1 is a hydrogen atom, R4 and R5 are C1 alkyl (methyl) groups, R2 is a C1 alkyl (methyl) group.
With respect to claim 9, Kim teaches the condensed cyclic compound of claim 1, and R4 and R5 are methyl groups.
With respect to claim 11, Kim teaches a condensed cyclic compound represented by formula 1-14 (Formula 2, paragraph 0009), which is pictured below.

    PNG
    media_image1.png
    280
    544
    media_image1.png
    Greyscale

In this formula, Y is CR11R12 (paragraph 0008, line 1), R11 and R12 are C1 alkyl (methyl) groups (paragraph 0008, lines 3-6), R1 is a C1 alkyl (methyl) group (paragraph 0008, lines 3-6), X1-X4 and X6 are carbon atoms and X5 is nitrogen (paragraph 0008, lines 1-3), L is a C14 arylene (anthracene) (paragraph 0008, lines 20-21), a is 1 (paragraph 0008, lines 25-26), and R3 is a C6 arylene (phenyl) group (paragraph 0008, lines 3-13).
This forms the compound below.

    PNG
    media_image2.png
    197
    305
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula 1-14 c1 is 1, c2 and c3 are 0, Ar1 is a C6 aryl (phenyl) group, L1 is a C14 arylene (anthracenyl) group, and a1, b1, and c1 are 1, R1 is a hydrogen atom, R2 is a C1 alkyl (methyl) group, R3 is a hydrogen atom, and R4 and R5 are C1 alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue luminescent material providing high quantum efficiency to an organic light-emitting device with low driving voltage and high efficiency in addition to high thin-film stability, and which may have electron or hole injection characteristics (paragraph 0060), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Kim teaches the condensed cyclic compound of claim 11, and in formula 1-14, c1 is 1, and c2 and c3 are 0.
With respect to claim 13, Kim teaches the condensed cyclic compound of claim 11, and in Formula 1-14, c1 is 1, and c2 and c3 are each 0.
With respect to claim 14, Kim teaches the condensed cyclic compound of claim 11, and the condensed cyclic compound is represented by Formula 2-6, as pictured above.
With respect to claim 15, Kim teaches the condensed cyclic compound of claim 1, and the condensed cyclic compound is Compound 8.
With respect to claims 16-18, Kim teaches the condensed cyclic compound of claim 1, and a first electrode (anode), a second electrode (cathode), a hole transport region between the anode and the emission layer comprising a hole transport layer, an electron transport region between the emission layer and the cathode comprising an electron transport layer, and an organic layer comprising an emission layer, and the organic layer includes the compound of the invention (paragraphs 0027-0030).
With respect to claim 19, Kim teaches the organic light-emitting device of claim 18, and the emission layer further comprises an anthracene-based compound (the emissive color depends on the emission layer materials, blue emission materials include anthracene, paragraphs 0058-0059).
With respect to claim 20, Kim teaches the organic light-emitting device of claim 17, and the hole transport region comprises a p-dopant and the p-dopant comprises a cyano group containing compound (paragraphs 0031-0033 and HT-D1, pictured below).

    PNG
    media_image3.png
    370
    556
    media_image3.png
    Greyscale
\	
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, and 16-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11, 13, 15-19, and 21 of U.S. Patent No. 10,741,773. Note in particular Formula 3-41 for L1 to L3 in claim 4 of the instant application and that embodiment 54 from claims 12 of U.S. Patent No. 10,741,773 could satisfy the requirements of all the aforementioned instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786